DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s amendments and remarks, filed 18 March 2021, are acknowledged.  Applicant’s arguments have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.

Status of Claims
Claim(s) 1-20 is/are pending.  Claim(s) 16-20 is/are new.  Claim(s) 1-15 is/are currently amended.  Claim(s) 1-20 is/are currently under examination.

Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f) to the foreign application(s), JP2015-098319 filed 13 May 2015, is acknowledged.  Receipt of certified copies of papers required by 37 CFR 1.55 is acknowledged.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) to the international application(s), PCT/JP2016/063349 filed 28 April 2016, is acknowledged.

Claim Objections
Claim(s) 17 is/are objected to because of the following informalities:
In claim 17, line 3, "can range" should read --scan range--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 1 and 14-15 recite(s) the amended limitation “the first reference data being obtained from an ultrasound signal received from a reference reflector by using the ultrasound transducer or another ultrasound transducer of a same model as that of the ultrasound transducer, the second reference data being obtained from the ultrasound signal received from the reference reflector by using still another ultrasound transducer of different model
It appears the claimed “an ultrasound transducer” corresponds to the described ultrasound transducer included in the “biological observation ultrasound endoscope in instant PGPUB ¶ 0080 ¶ 0141 ¶ 0144; the claimed “another ultrasound transducer of the same model” corresponds to the described ultrasound transducer included in the “correction ultrasound endoscope” in instant PGPUB ¶ 0043 ¶ 0081 ¶ 0142-0143; and the claimed “still another ultrasound transducer of different model from that of the ultrasound transducer” corresponds to the described ultrasound transducer included in the “standard ultrasound endoscope” in instant PGPUB ¶ 0043 ¶ 0082 ¶ 0141-0142.
[0043] … theoretical data (first reference data) for the same model which are obtained based on an ultrasound signal received from a reference phantom (reference reflector) by using a correction ultrasound endoscope including the ultrasound transducer 21 or an ultrasound transducer 21 which is the same model as the ultrasound transducer 21

[0043] ... theoretical data (second reference data) which are obtained based on the ultrasound signal received from the reference phantom by using a standard ultrasound endoscope including a specific standard ultrasound transducer

[0080] 1. Biological observation ultrasound endoscope: a machine body which is actually introduced into a subject in the medical field.

[0081] 2. Correction ultrasound endoscope: An ultrasound endoscope which is selected for each model of ultrasound endoscopes and is installed in the sites of shipment, quality control, or the like in a factory. Hereinafter, among the correction ultrasound endoscopes, a biological observation ultrasound endoscope and a correction ultrasound endoscope for the same model are particularly called “correction ultrasound endoscopes”. The model and sensitivity of the ultrasound transducer included in the correction ultrasound endoscope are the same as those of the ultrasound transducer included in the biological observation ultrasound endoscope. The correction ultrasound endoscope is used as a substitute for the biological observation ultrasound endoscope.

[0082] 3. Standard ultrasound endoscope: As one machine body which is selected for one model, a machine body for reference which allows the sensitivity of the ultrasound transducer of the correction ultrasound endoscope or the biological observation ultrasound endoscope to be coincident with the sensitivity of the ultrasound transducer of the standard ultrasound endoscope at every frequency.

While the instant specification describes the claimed “another ultrasound transducer” is of a same “model” as that of the ultrasound transducer, the instant specification does not appear to properly describe that the claimed “still another ultrasound transducer” is of different “model” from that of the 
In the absence of support for the newly recited limitations, this/these claim(s) is/are deemed to constitute new matter.
Claim(s) 2-13 and 16-20 inherit(s) deficiencies by nature of its/their dependency on claim(s) 1.
Examiner suggests claiming the “still another ultrasound transducer” using language from instant PGPUB ¶ 0082, e.g. “still another ultrasound transducer with a sensitivity coincident to the ultrasound transducer at every frequency”.

Claim(s) 3 recite(s) the amended limitation “the processor is configured to calculate the correction data as a focal depth by using the at least one predetermined common depth” in line(s) 2-3.
However, Examiner cannot find support for this limitation in the original claims, drawings, or the specification as originally filed, and no basis has been pointed to for these new limitations in applicant’s remarks.  In particular, there does not appear to be support for correction data “as” a focal depth.
In the absence of support for the newly recited limitations, this/these claim(s) is/are deemed to constitute new matter.

New claim(s) 19 recite(s) the limitation “the other ultrasound transducer of the same model has a substantially same acoustic characteristics as the ultrasound transducer” in line(s) 2-3.  
The most relevant disclosures (the only two mentions of the term “acoustic characteristics”) are found in instant PGPUB ¶ 0075 and ¶ 0091:
[0075] Specifically, the frequency analysis unit 332 generates the spectral data F(f,L) given by Formula (1) … Since the transmission wave is in phase at the focal depth, the reference can be acoustic characteristics are close to the theoretical values, and thus, it is preferable that the above-described predetermined depth range is set to the focal depth. However, even in the depth range having a small margin including the focal depth, the theoretical data Fideal(f,L) may be calculated.

[0091] Since the transmission wave is in phase at the common focal depth, and thus, the reference can be obtained from the depth where the acoustic characteristics are close to the theoretical values, and thus, the common focal depth is preferred.

However, this does not provide support for what is claimed, and no basis has been pointed to for these new limitations in applicant’s remarks.  Neither the original claims, original drawings, nor the specification as originally filed appears to provide support for this limitation.  
In the absence of support for the newly recited limitations, this/these claim(s) is/are deemed to constitute new matter.

New claim(s) 20 recite(s) the limitation “the other ultrasound transducer of the same model has a substantially same sensitivity to ultrasound as the ultrasound transducer” in line(s) 2-3.  
It appears the claimed “other ultrasound transducer of the same model” corresponds to the described ultrasound transducer included in the “correction ultrasound endoscope” in instant PGPUB ¶ 0043 ¶ 0081.
[0043] … theoretical data (first reference data) for the same model which are obtained based on an ultrasound signal received from a reference phantom (reference reflector) by using a correction ultrasound endoscope including the ultrasound transducer 21 or an ultrasound transducer 21 which is the same model as the ultrasound transducer 21

[0080] 1. Biological observation ultrasound endoscope: a machine body which is actually introduced into a subject in the medical field.

[0081] 2. Correction ultrasound endoscope: An ultrasound endoscope which is selected for each model of ultrasound endoscopes and is installed in the sites of shipment, quality control, or the like in a factory. Hereinafter, among the correction ultrasound endoscopes, a biological observation ultrasound endoscope and a correction ultrasound endoscope for the same model are particularly called “correction ultrasound endoscopes”. The model and sensitivity of the ultrasound transducer included in the correction ultrasound endoscope are the same as those of the ultrasound transducer included in the biological observation ultrasound endoscope. The correction ultrasound endoscope is used as a substitute for the biological observation ultrasound endoscope.

[0082] 3. Standard ultrasound endoscope: As one machine body which is selected for one model, a machine body for reference which allows the sensitivity of the ultrasound transducer of the correction ultrasound endoscope or the biological observation ultrasound endoscope to be coincident with the sensitivity of the ultrasound transducer of the standard ultrasound endoscope at every frequency.

While the instant specification describes that the sensitivity of the ultrasound transducer included in the correction endoscope are the “same” as those of the ultrasound transducer included in the biological observation ultrasound endoscope in instant PGPUB ¶ 0081, the instant specification does not appear to properly describe “substantially same” sensitivity, which has a broader scope than same sensitivity.
In the absence of support for the newly recited limitations, this/these claim(s) is/are deemed to constitute new matter.
Examiner suggests removing the term “substantially” from claim(s) 20.

Claim(s) 3 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 3 recite(s) the amended limitation “the processor is configured to calculate the correction data as a focal depth by using the at least one predetermined common depth” in line(s) 2-3.  It is unclear how “correction data based on first reference data and second reference data” (see claim 1, lines 9-10, and claim 2, lines 2-3) is calculated “as” a focal depth.  It is unclear whether Applicant intend to recite “at” or “from” a focal depth.  
For examination purposes, the limitation “the processor is configured to calculate the correction data as a focal depth by using the at least one predetermined common depth” in claim(s) 3 will be read as “the processor is configured to calculate the correction data based on the first reference data and the 

New claim(s) 18 recite(s) the limitation(s) “the common depth” in line(s) 2.  There is insufficient antecedent basis for this/these limitation(s) in the claim(s).  
For examination purposes, the limitation “the common depth” in claim(s) 18 will be read as “a common depth.”

Response to Arguments
Applicant's arguments filed 18 March 2021 with respect to Claim Interpretation, and Rejections under 35 USC § 112 have been fully considered and are persuasive.
The rejection(s) of claim(s) 12-13 under 35 U.S.C. 112(a) is/are withdrawn in view of applicant’s arguments on page(s) 7-8 that claim amendments were filed 18 March 2021 to avoid interpretation under 35 U.S.C. 112(f).
The rejection(s) of claim(s) 1-15 under 35 U.S.C. 112(b) is/are withdrawn in view of applicant’s arguments on page(s) 8-9 that claim amendments were filed 18 March 2021 to clarify the term “type” and to avoid interpretation under 35 U.S.C. 112(f).
Applicant's arguments filed 18 March 2021 with respect to Rejections under 35 USC § 102 and/or 103 have been fully considered and are persuasive.
The rejection(s) of claim(s) 1-15 under 35 U.S.C. 103 is/are withdrawn in view of applicant’s arguments on page(s) 9-13 that claim amendments were filed 18 March 2021 to recite that the second reference data is “obtained from the ultrasound signal received from the reference reflector by using still another ultrasound transducer of different model from that of the ultrasound transducer” in independent claim(s) 1 and 14-15.  However, see 112a and 112b rejections set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding claim(s) 1 and 14-15, Kawashima (US 2020/0029939 with a common inventor and assignee) is not considered prior art but is a related application published after the mailing of the previous Office action and claiming “correcting ultrasound data based on the ultrasound signal using first reference data and second reference data, the first reference data being determined by different models of the ultrasound probes, the second reference data being determined by individual probes of the same models of the ultrasound probes to be connected to the ultrasound observation apparatus” in its original claim 1.
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding claim(s) 12-13, Kumazawa (US 2006/0052703) teaches an information acquisition unit configured to acquire information on one or more ultrasound transducers connected to the ultrasound diagnosis apparatus, wherein the information on the one or more ultrasound transducers contains unique information on a model or a machine body of the connected one or more ultrasound transducers, and an identification unit configured to identify the connected one or more ultrasound transducers based on the unique information (¶ 0108 ¶ 0151 ¶ 0317 ¶ 0320 ¶ 0357).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793